Citation Nr: 1222867	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement service connection for a back disability. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability. 

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for a bilateral foot disability. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In an August 1997 Board decision, the Board determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for a back disorder and a bilateral foot disorder, to include a fracture of the left foot.  Thereafter, the Veteran again raised the issues of whether new and material evidence had been received to reopen the claim of entitlement to service connection for disabilities of the back and feet.  In addition, the Veteran sought service connection for hypertension and left shoulder disabilities. 

In a July 2004 rating decision, the RO continued the denial of service connection for hypertension and left shoulder disabilities and denied service connection for hypertension and a left shoulder disability.  The Veteran thereafter perfected an appeal as to these issues. 

The Board notes that in correspondence received in April 2012, the Veteran raised the issue of entitlement to a higher disability evaluation for his PTSD, noting inpatient psychiatric treatment from March 5, 2010 to March 29, 2010.  As such, this issue is remanded to the RO for appropriate disposition.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's back disorder, bilateral foot disorder, hypertension and a left shoulder disorder, as well as a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an August 1997 Board decision, the application to reopen the claim of entitlement to service connection for a back disorder was denied. 

2.  In an August 1997 Board decision, the application to reopen the claim of entitlement to service connection for a bilateral foot disorder was denied. 

3.  The evidence added to the record since the August 1997 Board decision is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the underlying claim of entitlement to service connection for a back disorder.

4.  The evidence added to the record since the August 1997 Board decision is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the underlying claim of entitlement to service connection for a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  The August 1997 Board decision, which denied reopening the claim of entitlement to service connection for a back disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100.

2.  The August 1997 Board decision, which denied reopening the claim of entitlement to service connection for a bilateral foot disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100.

3.  Evidence submitted since the August 1997 Board decision is new and material and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  

4.  Evidence submitted since the August 1997 Board decision is new and material and the claim of entitlement to service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims of entitlement to service connection for a back disorder and a bilateral foot disorder.  As this represents a complete grant of the benefits sought on appeal in regard to these issues, no discussion of VA's duty to notify and assist is necessary.  

When the Board has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The issues of whether new and material evidence had been presented to reopen claims of entitlement to service connection for a back disorder and a bilateral foot disorder were addressed in an August 1997 Board decision.  At the time of the prior Board decision, the record included service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and the application to reopen the claims of entitlement to service connection for a back disorder and a bilateral foot disorder was denied.  The decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100.  

The August 1997 Board decision reflects that the application to reopen the claims of entitlement to service connection for a back disorder and a bilateral foot disorder was denied due to a lack of evidence that a chronic back disorder did not have an onset during service and a foot disorder was not incurred or aggravated in service.  The evidence submitted since the prior August 1997 Board determination is new and material.   

An April 2010 rating decision reflects that service connection for posttraumatic stress disorder (PTSD) with major depression was granted, and in April 2012 correspondence, entitlement to service connection for a back and bilateral foot disorder was asserted as secondary to service-connected PTSD, and an accompanying Internet article suggests a relationship between PTSD and arthritis and pain.  The Board notes that while a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b), if the evidence added to the record constitutes new and material evidence, VA must reopen the claim under 38 U.S.C.A. § 5108.  See Shade v. Shinseki, 24 Vet. App. 110 (2010), (reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim).  

The Board finds that this evidence is "new" because it was not of record in August 1997.  In addition, the Board also finds that the new evidence is "material" because it indicates a relationship between a back disorder and a bilateral foot disorder and service-connected disability raising a reasonable possibility of substantiating the claims.  Thus, the criteria of 38 C.F.R. § 3.159(c)(4)(iii), consistent with v. Nicholson, 20 Vet. App. 79 (2006), have been satisfied.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a back disorder and a bilateral foot disorder.  Thus, the claims are reopened.  The reopened claims are addressed further in the remand section below.


ORDER

The application to reopen the claim of entitlement to service connection for a back disorder is granted.  

The application to reopen the claim of entitlement to service connection for a bilateral foot disorder is granted.  


REMAND

The Veteran asserts entitlement service connection for a back disorder, a bilateral foot disorder, hypertension and a left shoulder disorder.  Having reviewed the evidence the Board finds that further development is necessary for a determination in this case.  

VA treatment records reflect findings to include arthritis in the feet in June 2003 and hammertoes and hallux valgus in November 2008, as well as chronic back pain and degenerative disc disease in August 2009.  In addition, an Internet article submitted in April 2012 suggests a possible relationship between service-connected PTSD and the relevant symptoms.   

To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of a back disorder or bilateral foot disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board has no discretion and must remand the claims to determine the nature, scope, and etiology of the  back and bilateral foot disorders.  

In addition, the Veteran was afforded a VA examination in July 2010 in regard to his claims of entitlement to service connection for a left shoulder disorder and hypertension, and while the opinion provided, as reflected in a March 2012 addendum, is to the effect that it is not at least as likely as not that a left shoulder disorder or hypertension is directly related service, the Veteran has asserted entitlement secondary to service-connected disability.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Since an opinion in regard to secondary service connection was not provided, the Board has no discretion and must remand the claims. 

Since the claims folder is being returned it should be updated to include VA treatment records compiled since November 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities dated since November 2008.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file. 

2.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any identified back disorder, bilateral foot disorder, left shoulder disorder and hypertension found to be present.  The claims folder must be made available for review before the examination and the examiner should note review of the claims folder.  All indicated tests should be accomplished.  The examiner must opine as to whether it is at least as likely as not that any back disorder, bilateral foot disorder, left shoulder disorder or hypertension found to be present is related to or had its onset during service or within the initial year after service.  

If not, an opinion should be provided as to whether it is at least as likely as not that any hypertension or a disorder of the back, left shoulder or bilateral feet was caused or aggravated as a result of his service-connected PTSD, asthma or any other disorder determined to be related to service.  

In offering these impressions, the examiner must acknowledge and discuss the lay evidence regarding a continuity of symptoms since service.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report. 

3.  Then adjudicate the Veteran's appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and be given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


